PER CURIAM.
The appellant, who was the defendant m the trial court, appeals a summary final judgment forfeiting his deposit upon a contract to purchase a parcel of real property from the appellee. The sole question presented is whether there was a genuine issue of material fact as to the availability of the real property for a use which was made a condition of the contract. The condition was expressed as follows: “Subject to . . . assurance that a two story apartment building can be constructed on this land with foundation normal to this area.”
The judgment was based upon affidavits submitted by the appellee. They do not conclusively demonstrate the absence of a genuine issue of material fact as to *852whether the quoted condition was in fact met. The affidavit of the Director of Building and Zoning of the City of Homestead, relied upon by appellee, is an expression of opinion and is not sufficient to demonstrate conclusively the absence of an issue on the subject. See Goodman v. Anthony, Fla.App.1972, 269 So.2d 756. Accordingly, the judgment appealed is reversed and the cause remanded with directions for further proceedings.
Reversed and remanded.